 

Exhibit 10.1

RESIGNATION AGREEMENT AND RELEASE

This Resignation Agreement and Release (“Agreement”) is made this 14th day of
October, 2010 by and between Penn Virginia Corporation (hereinafter “Penn
Virginia” or the “Company”) and Frank A. Pici (hereinafter “EMPLOYEE”).

WHEREAS, EMPLOYEE and Penn Virginia wish to agree on matters relating to the end
of EMPLOYEE’s employment with the Company on the terms set forth herein;

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and fully intending to be legally bound hereby, EMPLOYEE and Penn
Virginia agree as follows:

1. EMPLOYEE, for and in consideration of the covenants described herein, and
other consideration set forth herein, and intending to be legally bound, does
hereby REMISE, RELEASE, AND FOREVER DISCHARGE Penn Virginia, together with its
predecessors-in-interest, successors-in-interest, parent, subsidiaries,
divisions, and affiliates, and its current or former owners, officers,
directors, employees, agents or representatives, from all legally waivable
causes of action, suits, debts, claims, cross-claims, counterclaims and demands
whatsoever in law or in equity, that he ever had, now has, may have had, or
hereafter may have, or which his successors, assigns, heirs, executors,
administrators may have, by reason of any matter, cause, or thing whatsoever,
occurring at any time in the past up to and including the date of the execution
of this Agreement and particularly, but without limitation of the foregoing
general terms, any claims and/or counterclaims relating in any way to EMPLOYEE’s
employment relationship with Penn Virginia, including, but not limited to, any
legally waivable claims arising under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. 2000e et seq., the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq.; the Americans with Disabilities Act (“ADA”),
29 U.S.C. § 706 et seq., the Family Medical Leave Act of 1993 (“FMLA”), 29
U.S.C. § 29601 et seq., the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 301 et seq., the Pennsylvania Human Relations Act, 43 Pa.
Stat. Ann. §§ 951 et seq.; Pennsylvania Equal Pay Law, 43 Pa. Stat. Ann. §§
336.1 et seq.; the Pennsylvania Wage Payment and Collection Law, 43 Pa. Stat.
Ann. §§ 260.1-260.11a., and all other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized
arising prior to the effective date of this Agreement, and including any claims
for attorneys’ fees and costs, except that this release of claims excludes
(1) claims not waivable as a matter of law and (2) claims for a breach of this
Agreement. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

2. In consideration of EMPLOYEE’s execution of this Agreement, his agreement to
be legally bound by its terms, and the undertakings of EMPLOYEE as set forth
herein, including his agreement to release and permanently waive claims of any
kind against Penn Virginia:

a. EMPLOYEE acknowledges and agrees that EMPLOYEE’s separation date (“Separation
Date”) from Penn Virginia will be December 31, 2010.

b. Penn Virginia shall pay the EMPLOYEE a lump sum of EIGHT HUNDRED THOUSAND
DOLLARS ($800,000) on the Separation Date less applicable taxes. EMPLOYEE agrees
that no further compensation, benefits or any other payments or obligations
shall be owed to him by the Company, other than any vested rights he has under
any employee benefit plan that is subject to ERISA



--------------------------------------------------------------------------------

and the Company’s obligations to him set forth in this Agreement. The Company
will distribute to EMPLOYEE, in accordance with the SERP and applicable law, the
funds deferred by EMPLOYEE (the “SERP Funds”) under the Company’s Supplemental
Employee Retirement Plan (the “SERP”). The Company will use its best efforts to
distribute to EMPLOYEE all SERP Funds not subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“409A”) by not later than January 9,
2011. The Company will distribute all SERP Funds subject to Section 409A by not
later than 30 days after the six month anniversary of the Separation Date.
EMPLOYEE will be entitled to COBRA coverage in accordance with applicable laws.
Promptly after the Separation Date, the Company will send to EMPLOYEE a COBRA
election form and other related information. EMPLOYEE will also be entitled, at
the Company’s expense, to receive one University of Pennsylvania half day
executive health evaluation prior to the Separation Date.

3. Nothing in this Agreement prevents or prohibits EMPLOYEE from filing a claim
with a government entity, such as the U.S. Equal Employment Opportunity
Commission, that is responsible for enforcing a law on behalf of the government.
However, EMPLOYEE understands that, because EMPLOYEE is waiving and releasing
all claims for monetary damages and any other claims for personal relief,
EMPLOYEE may only seek and receive non-personal forms of relief through any such
claim.

4.     a. EMPLOYEE recognizes and acknowledges that, by reason of his employment
by and service to the Company, he has had access to confidential information of
the Company and its affiliates, including, without limitation, analyses,
interpretations, compilations, reports, reservoir data, geologic and geophysical
data, maps, models, financial data, environmental data, information and
knowledge pertaining to products and services offered, plans, trade secrets,
proprietary information, customer lists and relationships among the Company and
its affiliates and distributors, customers, suppliers and others who have
business dealings with the Company and its affiliates (“Confidential
Information”). EMPLOYEE acknowledges that such Confidential Information is a
valuable and unique asset and covenants that he will not disclose any such
Confidential Information to any person or entity for any reason whatsoever
without the prior written consent of the Company.

b. EMPLOYEE agrees not to make any disparaging comments about the Company, any
of its subsidiaries, or its/their officers or directors to any person inside or
outside the Company, including but not limited to, current and former employees,
and current and former members of the Board of Directors of the Company. The
Company agrees to not make any disparaging comments about EMPLOYEE to any person
inside or outside the Company, including but not limited to, current and former
employees, and current and former members of the Board of Directors of the
Company. Violation of this Agreement will subject the guilty party to legal
action by the other. The provisions of this Section 4(b) shall remain in effect
for a period of two years from the date hereof.

5. EMPLOYEE hereby warrants that he will return to the Company all items of
property provided by the Company for EMPLOYEE’s use during employment with the
Company. EMPLOYEE also warrants that he will return to the Company all documents
and materials (in electronic, paper or other form) created or received by
EMPLOYEE in the course of employment with the Company, except EMPLOYEE’s
personal copies of documents evidencing (i) hire, compensation rate and
payments, benefits, and (ii) any other agreements between EMPLOYEE and the
Company signed by EMPLOYEE.

6. EMPLOYEE hereby agrees and recognizes that his employment relationship with
Penn Virginia has been permanently and irrevocably severed and that the Company
does not have any obligation, contractual or otherwise, to hire, rehire, or
re-employ him in the future. Until March 31, 2011, the Company will, upon
receipt of appropriate invoices, pay to Kelleher Associates (the Consultant) up
to a total of $10,000 for outplacement services provided by the Consultant for
EMPLOYEE.

 

2



--------------------------------------------------------------------------------

 

7. The parties further recognize and agree that this Agreement is not an
admission of liability on the part of any party, which liability and
responsibility for damages are specifically denied. The sole purpose of this
Agreement is to enable the parties to agree on matters relating to the end of
EMPLOYEE’s employment with Penn Virginia.

8. The parties agree that any dispute arising under this Agreement, or related
in any way to the term of same, shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to choice of law principles.

9. This Agreement may be executed in counterparts by facsimile, all of which
taken together shall constitute an instrument enforceable and binding upon the
parties.

10. This Agreement shall be construed as a whole according to its fair meaning.
It shall not be construed strictly for or against EMPLOYEE or Penn Virginia.

11. The provisions of this Agreement are severable, and if for any reason any
part hereof shall be found to be unenforceable, the remaining provisions shall
be enforced in full.

12. EMPLOYEE hereby certifies and acknowledges as follows:

a. that he has read the terms of this Resignation Agreement and Release, and
that he understands its terms and effects, including the fact that he has agreed
to RELEASE AND FOREVER DISCHARGE Penn Virginia, in accordance with paragraph 1;

b. that he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges as adequate and
satisfactory to him;

c. that he has been directed by this writing to consult with his attorney prior
to signing this Resignation Agreement and Release;

d. that he understands that by executing this Resignation Agreement and Release,
he is not waiving rights or claims that may arise after the date the waiver is
executed;

e. that neither Penn Virginia nor any of its agents, representatives, employees,
or attorneys have made any representations to him construing the terms or
effects of this Agreement other than those expressly set forth in this
Resignation Agreement and Release;

f. that Penn Virginia has provided him with at least 21 days within which to
consider whether to sign this Resignation Agreement and Release and that he has
signed on the date indicated below after concluding that this Resignation
Agreement and Release is satisfactory to him;

g. that he has the right to revoke this Resignation Agreement and Release for a
period of 7 days following his execution of the Agreement by giving written
notice to Penn Virginia by fax or hand delivery to the attention of:

Patrick J. Udovich

Vice President of Human Resources

100 Matsonford Road

Radnor, PA 19087

(P) 610-687-8900

(F) 610-687-3688

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, EMPLOYEE and Penn
Virginia hereby execute the foregoing Resignation Agreement and Release.

CAUTION: READ CAREFULLY.

DO NOT SIGN THIS AGREEMENT, WHICH CONTAINS A GENERAL RELEASE, UNTIL AND UNLESS
IT IS THOROUGHLY UNDERSTOOD.

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS AGREEMENT.

 

/s/ Sharon L. Pici

   

/s/ Frank A. Pici

WITNESS     Frank A. Pici     Date: 11/1/2010     PENN VIRGINIA CORPORATION    

/s/ A. James Dearlove

    By:   A. James Dearlove     Title:   President and Chief Executive Officer  
  Date:   11/2/2010

 

4